                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

Civil Action No. 2:17-cv-00809-REB-KLM

CITY OF LAS CRUCES,
DONA ANA COUNTY,

       Plaintiffs,

v.

UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF DEFENSE,
NATIONAL GUARD BUREAU,
THE LOFTS AT ALAMEDA, LLC,
AMERICAN LINEN SUPPLY OF NEW MEXICO, INC.,
RAWSON LEASING LIMITED LIABILITY CO.,
JOSE AND YVONNE CORONADO,
CHISHOLM’S-VILLAGE PLAZA LLC, and
DOES 1-5,

     Defendants.
_____________________________________________________________________

  ORDER AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on the parties’ Joint Motion to Extend Case

Management Deadlines [#123]1 (the “Motion”). The Motion has been referred to the

undersigned for recommendation pursuant to 28 U.S.C. § 636(b). See [#128]. Having

reviewed the entire case file and being sufficiently advised, the Motion [#123] is GRANTED

in part, and the Court further respectfully RECOMMENDS that the Motion [#123] be

GRANTED in part.




       1
        “[#123]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s electronic case filing and management system
(CM/ECF). This convention is used throughout this Order and Recommendation.

                                             -1-
        IT IS HEREBY ORDERED that the Motion [#123] is GRANTED in part as follows:

        (1) Plaintiffs and Counterclaim-Plaintiff Environmental Protection Agency (“EPA”)

shall provide all disclosures required pursuant to Fed. R. Civ. P. 26(a)(2)(B) & (C) no later

than February 21, 2019.

        (2) The United States Department of Defense, the National Guard Bureau, The Lofts

at Alameda, LLC, American Linen Supply of New Mexico, Inc., Rawson Leasing Limited

Liability Co., Jose and Yvonne Coronado, and Chisholm’s-Village Plaza, LLC shall provide

all disclosures required pursuant to Fed. R. Civ. P. 26(a)(2)(B) & (C) no later than March

27, 2019.

        (3) The United States Department of Defense, the National Guard Bureau, The Lofts

at Alameda, LLC, American Linen Supply of New Mexico, Inc., Rawson Leasing Limited

Liability Co., Jose and Yvonne Coronado, and Chisholm’s-Village Plaza, LLC shall serve

any rebuttal reports to those reports submitted by Plaintiffs no later than March 27, 2019.

        (4) Plaintiffs shall serve any rebuttal reports to those reports submitted by

Counterclaim-Plaintiff EPA no later than March 27, 2019.

        (5) Counterclaim-Plaintiff EPA shall serve any rebuttal reports to those submitted by

Plaintiffs no later than March 27, 2019.

        (6) Plaintiffs shall serve any rebuttal reports to the United States Department of

Defense, the National Guard Bureau, The Lofts at Alameda, LLC, American Linen Supply

of New Mexico, Inc., Rawson Leasing Limited Liability Co., Jose and Yvonne Coronado,

and Chisholm’s-Village Plaza, LLC no later than April 24, 2019.

        (7) All parties shall serve any Supplemental Expert Reports no later than May 16,

2019.

        (8) The close of discovery is extended to June 26, 2019.

                                             -2-
       (9) The deadline to bring motions relating to discovery to the attention of the

Magistrate Judge is extended to July 12, 2019.2

       (10) The deadline to file dispositive motions is extended to August 26, 2019.

       (11) A proposed consolidated final pretrial order shall be submitted by Plaintiffs to

Defendants no later than November 11, 2019.

       (12) A proposed consolidated final pretrial order shall be submitted by Defendants

to the Court no later than November 25, 2019.

       In addition, the Court notes sua sponte that the Initial Pretrial Conference set for

November 15, 2019, the Final Pretrial Conference set for December 13, 2019, and the 16-

day Bench Trial set to begin on January 27, 2020, were all set before this case was

transferred to Senior Judge Blackburn and the undersigned. Consequently, these dates

are not technically on Judge Blackburn’s calendar. Accordingly, after consultation with

Judge Blackburn’s Chambers,

       IT IS FURTHER ORDERED sua sponte that the Initial Pretrial Conference set for

November 15, 2019, at 8:30 a.m. is VACATED.

       IT IS FURTHER ORDERED sua sponte that the Final Pretrial Conference set for

December 13, 2019, at 8:30 a.m. is VACATED.

       IT IS FURTHER ORDERED sua sponte that the 16-day Bench Trial set to begin on

January 27, 2020, at 9:00 a.m. is VACATED.

       Accordingly,

       IT IS FURTHER RECOMMENDED that the Motion [#123] be GRANTED in part, as



       2
         As a reminder, the parties are directed to review the practice standards of the Magistrate
Judge, which can be found at www.cod.uscourts.gov. In short, the Magistrate Judge handles
discovery disputes by hearing and does not permit the filing of written discovery motions.

                                               -3-
follows:

       IT IS FURTHER RECOMMENDED that an Initial Pretrial Conference be SET on the

Senior Judge’s calendar.

       IT IS FURTHER RECOMMENDED that a Final Pretrial Conference be SET on the

Senior Judge’s calendar.

       IT IS FURTHER RECOMMENDED that a 16-day Bench Trial be SET on the Senior

Judge’s calendar.

       IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall

have fourteen (14) days after service of this Recommendation to serve and file any written

objections in order to obtain reconsideration by the District Judge to whom this case is

assigned. A party’s failure to serve and file specific, written objections waives de novo

review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).              A party’s objections to this

Recommendation must be both timely and specific to preserve an issue for de novo review

by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73

F.3d 1057, 1060 (10th Cir. 1996).



       Dated: December 6, 2018




                                            -4-
